DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 11, the method claim does not have any step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maxey (Patent No. US 9,879,884 B2). 
Regarding claim 1, Maxey shows in Figs. 1-8 a sensor (10) for determining solar altitude information, comprising: at least one diode (12) for measuring sun intensity; and a computation module (processor or computing device) having interfaces at its input side for time-based data and location-based data for determining the current sun position from said location-based data, said time-based data and said measured sun intensity and for providing a sun output signal on an output interface (Col. 3, line 43 – Col. 5, line 29).
Regarding claim 2, Maxey shows in Fig. 1 exactly one diode (12) is provided for measuring said sun intensity.
Regarding claim 3, Maxey discloses said sun output signal comprises an azimuth angle (AZ), an elevation angle (EL), and said sun intensity (Col. 5, lines 30-46).
Regarding claim 4, Maxey discloses said location-based data comprise longitude and latitude (Col. 1, line 56 – Col. 2, line 7).
Regarding claim 5, Maxey discloses said time-based data (a clock for generating a time signal) comprise: current time, day, month (Col. 5, lines 30-46).
Regarding claim 6, Maxey shows in Fig. 1 said sensor (10) comprises a casing (18) and a planely configured sensor cap (14) arranged thereon.
Regarding claim 7, Maxey discloses each of input-side and/or output-side interface is configured as digital interface (Col. 7, lines 58-67).
Regarding claim 8, Maxey discloses each of input-side and/or output-side interface is configured as digital interface for a LIN bus or CAN (Col. 7, lines 40-50). 
Regarding claim 9, Maxey discloses at least one additional sensor from the group consisting of an ambient light sensor, a temperature sensor, and a sensor for detecting windscreen temperature (Col. 9, lines 26-38).
Regarding claim 10, Maxey discloses at least one additional component from the group consisting of a WLAN antenna, an alarm light element, and a battery charge status indicator.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gutbrod et al. (Patent Pub. No. US 2004/0226708 A1). 
Regarding claim 11, Gutbrod et al. shows in Figs. 1-3 a method of control and/or setting an air-conditioning unit (climate control) of a motor vehicle (1), wherein sun intensity is measured by a sensor (2) and wherein a sun output signal is computed in said sensor (2) by said measured sun intensity and by provided time-based and location-based data and is provided to said air-conditioning unit (Paragraphs 25-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshimi et al. (Patent No. US 5,181, 654) discloses an air conditioner for use with a car employing a sunshine sensor having three light receiving elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/           Primary Examiner, Art Unit 2878